Per Curiam.

Respondent, admitted to the Bar in 1947, was retained by an out-of-State resident to collect from a savings institution the proceeds of settlement of a negligence case there deposited by court order during her minority. He forged his client’s indorsement and converted the proceeds of the institution’s check, thereafter giving a false reason when asked by the client to explain delay in remitting. The Referee has found that respondent admitted all “ the operative facts” and that his explanation, not credited, was that an automobile accident, sustained on the day of conversion, affected his judgment. Actually, the accident appears to have brought his financial problems to a head and to have caused him to yield to temptation. Respondent, having violated canons 11, 29, and 32 of the Canons of Professional Ethics, is, accordingly, guilty of professional misconduct (Judiciary Law, § 90, subd. 2). The motion to confirm the Referee’s report is granted.
This peculation appears to have been the sole aberrant act in an otherwise honorable professional career of two decades, marked by modest living, and immediately preceded by outstanding service in World War II. He made full restitution with interest and it was found '‘ that it was respondent’s intention to return the converted fund as soon as he had the money to do so.” Respondent co-operated fully in the investigation of the charge against him. He should be suspended from the practice of law for a period of one year.
Respondent should be suspended for a period of one year.
Stevens, P. J., Eager, Markewich, Nunez and Steuer, JJ., concur.
Respondent suspended for a period of one year effective May 15, 1969.